Citation Nr: 0943352	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for constipation from July 
23, 2002?

2.  What evaluation is warranted for an anxiety disorder from 
October 26, 2006 to March 12, 2009?

3.  What evaluation is warranted for an anxiety disorder from 
March 13, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C. and Columbia, South Carolina, 
respectively.  The November 2005 decision granted service 
connection for constipation and assigned a 10 percent 
disability rating, effective from July 23, 2002.  The 
February 2007 decision granted service connection for an 
anxiety disorder, and assigned a 30 percent disability 
rating, effective from October 26, 2006.   

The Veteran testified at a November 2008 video-conference 
hearing.

In November 2008, the Board remanded the claims for 
additional evidentiary development.  In a September 2009 
rating decision, the RO increased the disability rating for 
anxiety disorder to 50 percent, effective from March 13, 
2009.  Because the increase in the evaluation of the 
Veteran's anxiety disorder does not represent the maximum 
rating available for the condition, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Resolving reasonable doubt in the appellant's favor 
constipation has been manifested by severe daily abdominal 
pain and chronic of constipation since July 23, 2002.

2.  For the period from October 26, 2006 to March 12, 2006, 
the Veteran's anxiety disorder was not manifested by social 
and occupational impairment, with reduced reliability and 
productivity.

3.  Since March 13, 2009, the Veteran's anxiety disorder has 
not been manifested by occupational and social impairment 
with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, from 
July 23, 2002, a 30 percent rating for constipation is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.113, 
4.114, Diagnostic Codes 7319, 7327 (2009).

2.  For the period from October 26, 2006 to March 12, 2009, 
the requirements were not met for an evaluation in excess of 
30 percent for an anxiety disorder.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9413 (2009).

3.  Since March 13, 2009, the requirements have not been met 
for an evaluation higher than 50 percent for an anxiety 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, initial ratings, and effective dates 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Factual Background and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Constipation

The RO has rated the Veteran's constipation by analogy to 
diverticulitis under 38 C.F.R. § 4.114, Diagnostic Code 7327 
(2009).  Under that Code diverticulitis is to be rated as 
irritable colon syndrome (Diagnostic Code 7319), peritoneal 
adhesions (Diagnostic Code 7301), or colitis, ulcerative 
(Diagnostic Code 7323), depending on the predominant 
disability picture.  In this case, however, there is no 
clinical evidence of record to indicate that the appellant 
has any peritoneal adhesions or signs of ulcerative colitis 
since July 23, 2002.  Thus, the medical evidence of record 
supports a conclusion that rating the Veteran under 
Diagnostic Code 7319 for an irritable bowel syndrome is the 
most appropriate.

Under Diagnostic Code 7319, a 10 percent rating is warranted 
for moderate symptoms with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
the maximum rating and is warranted for severe episodes of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 
C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Veteran has consistently complained of chronic 
constipation and abdominal distress that is not effectively 
relieved with suppositories and laxatives.  In a February 
2006 letter, a private physician reported that the Veteran's 
constipation was worsening and poorly controlled.  
Colonoscopies in February 2005 and August 2008 showed 
evidence of severe diverticulosis, and in August 2008, the 
appellant reported constantly soiling his garments, and at 
other times needing to digitally remove stool from his 
rectum.  Moreover, while a VA examiner in May 2009 opined 
that constipation was only moderately severe, the examiner 
also indicated that diverticulosis was exacerbated by the 
service-connected constipation.  Hence, the impact of 
diverticulosis must be considered service connected.  

In light of the foregoing, the Board finds that the overall 
disability picture most closely approximates the criteria for 
a 30 percent rating under Diagnostic Code 7319 and the 
doctrine of reasonable doubt.  38 C.F.R. § 3.102 (Where the 
evidence is in equipoise, the benefit will be granted to the 
appellant).  The evidence also shows that this level of 
disability has been in effect since the date service 
connection was granted.  Accordingly, an initial disability 
rating of 30 percent is granted for the Veteran's 
constipation.  A 30 percent rating is the highest schedular 
rating under this Diagnostic Code.

The Veteran's entitlement to  a higher extraschedular rating 
is addressed below.

Anxiety Disorder 

In a February 2007 rating decision, service connection for 
anxiety disorder was granted as secondary to the Veteran's 
constipation disability.  The disorder was rated under 38 
C.F.R. § 4.130, Diagnostic Code 9413 and a 30 percent 
disability rating was assigned, effective October 26, 2006.  
In September 2009, the RO increased the rating to 50 percent, 
effective from March 13, 2009.

At the outset, the Board acknowledges that a prior claim of 
entitlement to service connection for post-traumatic stress 
disorder has been denied by the RO in an unappealed July 2007 
rating decision.  Hence, the Board has taken care to 
distinguish between manifestations of anxiety and those 
caused by his nonservice-connected PTSD disability where the 
medical evidence clearly does so.  Where the pathology is not 
clearly differentiated, all pathology is attributed to the 
service connected disorder.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

Diagnostic Code 9413 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

The Global Assessment of Functioning scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record.

Evaluation from October 26, 2006 to March 12, 2009

On VA examination in January 2007, the Veteran appeared to be 
anxious and his affect was mood congruent.  His speech was 
rambling and his thought process was circumstantial.  The 
examiner had to repeatedly redirect the Veteran.  His thought 
content was devoid of any current auditory or visual 
hallucinations.  There was no evidence of delusional thought 
content.  The Veteran denied any current suicidal or 
homicidal ideation.  He denied a history of suicide attempts 
and he denied a history of being physically aggressive with 
others.  His memory was intact for immediate, recent and 
remote events.  The Veteran denied that his symptoms impacted 
his activities of daily living such as feeding, bathing or 
toileting himself.  The Veteran appeared to be mildly 
impaired in with respect to social adaptability and 
interactions with others.  Also, with respect to his ability 
to maintain employment and perform job duties in a reliable, 
flexible and efficient manner, the Veteran appeared to be 
mildly impaired.  Overall, the examiner felt that the 
Veteran's level of disability appeared to be in the mild 
range.  His insight was judged to be poor.  The examiner 
assigned a global assessment of functioning score of 60.  

On VA examination in March 2008, the Veteran reported that he 
felt anxious and was easily startled by loud noises.  He 
reported that he did not sleep well at night due to excessive 
worry.  He worried about having to wear a colostomy bag which 
caused him to limit his activities and his social 
engagements.  The examiner noted that the Veteran's overall 
psychological picture was complicated by the fact that he 
experienced a cerebrovascular accident a few months prior 
that resulted in significant memory deficits.  On mental 
status examination, the Veteran's speech was clear, coherent 
and goal directed but somewhat pressured.  He was alert and 
oriented to time, place and person.  Short-term memory and 
concentration were somewhat impaired.  Long-term memory was 
somewhat impaired.  Insight and judgment were not 
demonstrated.  Psychomotor agitation was present in his 
speech and movements.  He was tearful at several points 
during the evaluation.  He appeared anxious.  He described 
his mood as nervous and reported that that was his normal 
mood state.  He was not expressing any suicidal or homicidal 
ideation.  There was no evidence of any perceptual or thought 
disorder.  His thought process was linear and devoid of 
delusional content.  The examiner noted that the Veteran 
continued to experience symptoms of anxiety related to 
chronic bowel condition which resulted in a moderate level of 
impairment in social and occupational functioning.  The 
examiner assigned a global assessment of functioning score of 
50.

After considering the above referenced VA mental examination 
reports dated in November 2001 and October 2005, the Board 
finds that the Veteran's service-connected anxiety disorder 
did not warrant a rating in excess of 30 percent at any time 
from October 26, 2006 to March 12, 2009.

In this regard, between October 26, 2006 to March 12, 2009, 
the medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.130, Code 9413, and 
necessary for the assignment of a 50 percent or higher 
rating, had been met.  While the Veteran appeared anxious and 
reported that his mood was nervous in March 2008, both 
examination reports fail to demonstrate that he suffered from 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment and 
impaired abstract thinking.  The Board also acknowledges that 
during the course of the March 2008 VA examination the 
Veteran did have significant memory deficits; however, those 
were attributed to residuals of a nonservice connected 
cerebrovascular accident.  

A global assessment of functioning score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A global 
assessment of functioning score of between 51 and 60 
indicates that the Veteran has "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." Global assessment of functioning scores ranging 
between 61 to 70 reflect "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."  See DSM-IV. 

The Board recognizes that the global assessment of 
functioning score of 50 assigned by the March 2008 VA 
examiner indicates serious symptoms.  The March 2008 VA 
examination report, however, revealed symptomatology which is 
not consistent with the assigned score.  The examination did 
not find the Veteran to have such symptoms as suicidal 
ideation, or severe obsessional rituals.  A serious 
impairment in social, or occupational functioning was also 
not shown.  Moreover, there was no evidence that the 
appellant's speech was illogical, obscure, or irrelevant.  
There was no evidence that the appellant had any impairment 
on reality testing.

In light of the preponderance of the competent medical 
evidence being against any finding that the Veteran's anxiety 
disorder was more than 30 percent disabling, the Board finds 
that an increased evaluation is not warranted for the period 
between  and October 26, 2006 and March 12, 2009.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



Evaluation from March 13, 2009

Following appellate review in November 2008, the Board 
remanded the issue for further VA examination.

The Veteran underwent a VA examination in March 2009.  Upon 
examination, it was noted that the Veteran was clean and 
neatly groomed. Psychomotor activity and speech were 
unremarkable.  He was cooperative and friendly, and his 
affect was appropriate.  The Veteran was generally positive 
but he cried a few times during the interview when discussing 
his gastrointestinal problems.  His mood was anxious, 
depressed and labile.  His attention was intact.  He was 
intact to person, time and place.  His thought process was 
slightly tangential/circumstantial at times and he required 
redirection to the question asked, but he was linear and 
logical for most of the interview.  He was preoccupied with 
one or two topics.  There were no signs of delusions.  He 
reported sleep impairment due to his bowel issues.  The 
examiner was uncertain as to what degree his sleep problems 
impacted his daytime activities, but it indicated that it may 
lead to some more emotional lability.  There were no 
hallucinations.  

He did display some inappropriate behavior in the form of 
verbal hostility directed towards his wife.  He was 
preoccupied, somewhat obsessive about his bowel issues.  He 
reported some degree of checking behaviors, e.g., locking 
doors 4 to 8 times a day, but he stated that these safety 
concerns started after a burglary at his home some years ago.  
The Veteran denied feelings of worthlessness.  He reported 
that sometimes he would think about shooting others he has 
perceived to have harmed him, but he did not currently have a 
specific target.  Moreover, he did not have any plan or 
intent to harm others.  He reported that he thought about 
suicide whenever his stomach was "messed up" but he denied 
ever planning suicide.  His impulse control was fair.  He was 
able to maintain minimum personal hygiene.  He did report 
problems with activities of daily living.  His immediate 
memory was moderately impaired.  He was assigned a global 
assessment of functioning score of 50.

The examiner commented that the Veteran's vast majority of 
his reported anxiety was due to his gastrointestinal 
distress.  His current avoidance of crowds was directly 
related to preoccupation with embarrassment over bowel 
troubles as opposed to feeling especially 
unsafe/hypervigilant in crowds.  The examiner opined that the 
Veteran did not show total occupational and social impairment 
due to his mental disorder.  The disorder was judged not to 
result in deficiencies in judgment, thinking, family 
relations, work, mood or school.  The examiner felt that 
there was reduced reliability and productivity due to 
disorder, and the Veteran reported persistent, moderate to 
severe anxiety, sleep disturbances and depressed 
/labile/irritable mood related to his bowel troubles.  The 
examiner felt that these issues have led to some conflicts 
between himself and his wife as well as a considerable degree 
of social avoidance in the past few years.  He also displayed 
some thinking impairment in that he was highly preoccupied 
with these matters.  Still, his judgment was not grossly 
impaired.  The examiner felt that his social anxiety over 
these matters would probably contribute to some decreased 
efficiency in these areas if he tried to engage in these 
activities.  The Veteran's memory impairment was related to 
such nonservice connected factors as his age, stroke 
residuals and/or cerebral atrophy.  

As a result of this examination, the Veteran was assigned a 
disability evaluation of 50 percent for his anxiety disorder.  
The Board agrees with this assessment.  Although it is 
evident from the March 2009 VA examinant that the Veteran's 
anxiety disorder has increased in severity from the previous 
VA examinations, the symptomatolgy does not meet the criteria 
for an evaluation in excess of 50 percent.  While the Veteran 
has reported having persistent anxiety and displayed a 
preoccupation with his gastrointestinal problems, other 
symptoms such as a decline in personal hygiene, spatial 
disorientation, near-continuous panic, or other symptoms set 
out for the 70 percent rating are not shown.  The VA examiner 
described the Veteran as clean and neatly groomed and that he 
was able to maintain minimum personal hygiene.  There was no 
evidence that the Veteran is a threat to harm himself or 
others.   Overall, the VA examiner felt that the Veteran's 
mental disorder did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school.  The 
assigned global assessment of functioning score of 50 
indicates serious symptoms and is consistent with the 50 
percent evaluation.  As such, a rating in excess of 50 
percent is not warranted from March 13, 2009.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 50 percent from 
March 13, 2009 for an anxiety disorder must be denied.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, there has been no 
showing that either the Veteran's service-connected anxiety 
or constipation has caused a marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability at any time during 
the pendency of his appeal.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the Veteran's service-connected anxiety 
disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 30 percent rating for constipation from July 23, 2002, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  

An initial rating in excess of 30 percent for anxiety 
disorder from October 26, 2006 to March 12, 2009, is denied.  
An initial rating in excess of 50 percent for anxiety 
disorder from March 13, 2009, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


